Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 11/10/2021:
Claims 1-5, 7-12, 14-18 and 20 have been examined.
Claims 6, 13 and 19 have been canceled by Applicant.
Claims 1, 7-8 and 14-15 have been amended by Applicant.
Claims 1-5, 7-12, 14-18 and 20 have been allowed.


Response to Amendment
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Chen (Pub. No.: CN 109737976A) taken either individually or in combination with other prior art of Seegmiller (Pub. No.: US 2021/0108936A1), Soni (Pub. No.: US 2020/0210718A1), Chang (Pub. No.: US 2021/0173402A1), King (Pub. No.: US 2020/0211394A1), Nishiguchi (Pub. No.: US 2019/0071079A1), Nishiguchi (Pub. No.: US 2019/0071099A1) and Takeda (Pub. No.: US 2018/0201272A1), Lu (Pub. No.: CN 103395391A) and Aoki (Pub. No.: US 2017/0240176A1), who describe obtaining continuous-point sampling of road line data; the road line that comprises a road boundary line of a lane outside lines and lane line; shape point sampling data pre-processed; a first coordinate on the line graph established; coordinate and direction of the second reference point in a coordinate system calculated along first extending direction; judgment made to check whether ending condition is satisfied; the second reference point taken as the third reference point when ending condition is satisfied.

generating a lane-change maneuver trajectory, wherein the plurality of anchor points comprises:
a first anchor point based on time; 
relative to the first anchor point, a second anchor point where the vehicle would cross a lane boundary from a host lane to a target lane; and 
relative to the second anchor point, a third anchor point where counter steering torque would be applied to center the vehicle in the target lane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YURI KAN, P.E./Primary Examiner, Art Unit 3662